Comstock, J.
This suit was brought in the Morgan Circuit Court to enjoin appellee, as sheriff of Morgan county, from collecting a certain judgment rendered by said court for the sum of $50 and costs in favor of one Karstedt and against the appellant. A change of venue was taken to the Monroe Circuit Court, where proceedings were had resulting in a judgment in favor of appellee.
Before entering upon the discussion of the merits of the cause, appellee asks that this appeal be dismissed for failure of the appellant to comply with rule three of this court. He alleges (1) that the record has no index; (2) that the transcript is not paged; (3) that the transcript has no marginal notes; (4) that appellant disregarded rule twenty-two, *583in failing- to state the points and authorities upon which he relies for a reversal.
In addition to the foregoing reasons, it appears that but one error — the action of the court in sustaining appellee’s demurer to the complaint — is properly assigned, and neither the demurrer nor the substance thereof is set out in appellant’s brief. For these reasons the appeal might properly he dismissed. We have, however, examined the record, and find no error.
Judgment affirmed.